[Cite as Von Stein v. Phenicie, 2014-Ohio-4872.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY



RONALD VON STEIN, ET AL.,

        PLAINTIFFS-APPELLEES,
        -and-                                             CASE NO. 3-13-18

HERMAN SEIBERT, ET AL.,

        PLAINTIFFS-APPELLEES/
        CROSS-APPELLANTS,

        v.

DONALD PHENICIE, ET AL.,
                                                          OPINION
        DEFENDANTS-APPELLANTS/
        CROSS-APPELLEES.


                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 10-CV-0323

                                     Judgments Affirmed

                          Date of Decision: November 3, 2014


APPEARANCES:

        Gregory R. Flax for Appellants/Cross-Appellees

        Harold M. Hanna for Appellees/Cross-Appellants
Case No. 3-13-18


SHAW, J.

        {¶1} Defendants-appellants/cross-appellees, Donald Phenicie, E. Jane

Phenicie, Trustee, and Doug Phenicie (collectively referred to as the “Phenicies”),

appeal the judgments of the Crawford County Court of Common Pleas finding in

favor of plaintiff-appellee/cross-appellant, Herman Seibert,1 on his claims against

the Phenicies for tortious interference with his agribusiness and breach of contract.

The trial court awarded Seibert $200,000.00 in compensatory damages,

$35,000.00 in punitive damages, and $44,868.81 in prejudgment interest. Seibert

also filed a cross-appeal assigning as error the amount the trial court awarded him

in prejudgment interest.

A.      Factual Background

        {¶2} Seibert and the Phenicies have for decades owned adjoining farmland

in Crawford County, Ohio. The parties’ farms are situated in the Lash Ditch

watershed. Due to the relatively flat and low lying nature of the landscape, the

farmland in this area has historically been subject to drainage problems.

        {¶3} In 2003, the Phenicies purchased 133 acres located to the west and

south of Seibert known as the “Pfleiderer Farm.” The Pfleiderer Farm parcels

situated to the south of Seibert were commonly described as wetland terrain by the

people living in the locality.            In 1959, the Crawford County Commissioners


1
  The record reflects that the plaintiffs-appellees in this case are Herman Seibert and the Seibert Family
Trust. However, for ease of discussion we will refer to the plaintiffs in the singular as “Seibert.”

                                                   -2-
Case No. 3-13-18


approved a petition submitted by the then-owner of the Pfleiderer Farm to install a

subterranean tile to alleviate the drainage problems. The Pfleiderer Maintenance

Tile No. 919 (the “919 Tile”) was subsequently installed in 1960 across Seibert’s

adjacent property located to the northeast of the Pfleiderer Farm. The 919 Tile

was intended to drain subsurface water from the Pfleiderer and surrounding farms

northeasterly toward the Lash Ditch waterway and eventually emptying out into

nearby Honey Creek. However, despite the installation of the 919 Tile—which

laid on an extremely low grade, the Pfleiderer Farm continued to flood rendering a

significant portion of the land unable to produce a crop. The two parcels located

to the south of the Seibert Farm, which were the ones with the most severe

drainage issues, were eventually put into the federal Conservation Reserve

Program where they remained until 2001.2

        {¶4} Shortly after acquiring the Pfleiderer Farm in 2003, the Phenicies took

steps to improve the drainage in order to make the land more productive. They

systematically tiled the parcel situated to the west of Stevens Road, connected the

tile to an existing 10-inch tile main, and drained the water east under Stevens Road

to a low lying grassy area between Seibert’s land and the Pfleiderer Farm. The

Phenicies also systematically tiled the two parcels of the Pfleiderer Farm located


2
  The Conservation Reserve Program is a land conservation program administered by the USDA’s Farm
Service Agency. Farmers enrolled in the program agree to remove environmentally sensitive land from
agricultural production and to plant species that will improve environmental health and quality in exchange
for a yearly rental payment.

                                                   -3-
Case No. 3-13-18


to the east of Stevens Road and to the south of Seibert to drain into the 919 Tile.

With an increased volume of water being drained from the Pfleiderer Farm, the

existing drainage system needed to be modified.

      {¶5} In 2003, Don Phenicie approached Seibert about creating a west-east

overflow ditch between the Seibert and Pfleiderer Farms (referred to as “Stevens

Road Ditch”). The parties reached a verbal agreement regarding the installation of

Stevens Road Ditch. The Phenicies hired an excavator and Seibert agreed to pay

half of the expense for the project. The completed project included a west-east

segment extending from Stevens Road to the northeast corner of the Pfleiderer

Farm and a north-south segment, situated entirely on the Seibert Farm, which

joined the west-east segment at a 90 degree angle at the northeast corner of the

Pfleiderer Farm.

      {¶6} The ditch itself was seven feet deep at the center and fourteen feet

wide at the top of the bank.       The design of the ditch permitted both the

accumulated subsurface water as well as the surface water run-off to flow into the

existing subsurface tile system, which included the 919 Tile and a 20-inch tile,

(the “Lash Tile”). The ditch was constructed over the three air vents or “junction

boxes” connected to the 919 Tile and the Lash Tile to allow water into the air

vents. These three air vents were considered the “outlets” for Stevens Road Ditch

into the 919 Tile and the Lash Tile, which would then carry the water


                                        -4-
Case No. 3-13-18


northeasterly to the Lash Ditch waterway. The Phenicies also installed a pumping

station on their side of the ditch to assist with the removal of the water from the

Pfleiderer Farm to Stevens Road Ditch.

      {¶7} Soon after the excavation, Seibert began to experience increased

flooding on his property. Seibert believed that the flooding was caused, in part, by

the fact that when the ditch was excavated most of the earth or “spoil” removed

from the ditch was placed in an embankment on the Phenicies’ side.

Consequently, the water flooded over the side of the ditch and pooled in a low

lying portion of Seibert’s field. Seibert and the Phenicies conversed several times

regarding Seibert’s dissatisfaction with the functionality of Stevens Road Ditch,

including the fact that Seibert’s side of the ditch was not embanked during the

excavation. However, these conversations only served to fuel the discord between

the parties. Seibert eventually purchased equipment to haul 300 loads of dirt from

a neighboring field to build an embankment on his side of the ditch in an effort to

ameliorate the flooding.

      {¶8} In 2005, several neighboring landowners including, Seibert and Don

Phenicie, agreed to excavate and improve the Lash Ditch waterway north of the

parties’ farms to address the continuing drainage problems in the watershed.

Doug Phenicie, Don’s son, won the bid for the job and in 2006 he began the

project. Seibert refused to pay his share of the cost based on his experience with


                                         -5-
Case No. 3-13-18


the Phenicies and Stevens Road Ditch. However, Seibert deposited the amount

assessed for his portion of the project, $1,641.40, with the Crawford County Clerk

of Courts. As a result of Seibert’s refusal to pay, Doug Phenicie stopped the

project just north of the Phenicie/Seibert property line and the improved Lash

Ditch waterway was never connected to the Stevens Road Ditch system.

       {¶9} Seibert continued to experience significant flooding in his fields which

resulted in yearly crop loss prompting him to take defensive steps to stop the

flooding. In 2006 and 2007, Seibert blocked the air vents to the 919 Tile located

under the impounded water in Stevens Road Ditch in an effort to prevent the

flooding of his land. Seibert surmised that the air vents were not intended to take

in the volume of water directed into them by the ditch, which caused the tile to be

overburdened. As a result, the water would remain in the tile line instead of

steadily discharging north into the Lash Ditch waterway.           Seibert’s act of

obstructing the air vents resulted in the Phenicies losing their only drainage outlet

from the Pfleiderer Farm to the 919 Tile.

       {¶10} The Phenicies subsequently installed an “obstruction,” which

consisted of mounded dirt, near an air vent of the tile system located to the north

of Seibert’s farm close to the newly excavated Lash Ditch waterway. Seibert

considered this obstruction to be a “dam” that was intentionally placed there by

the Phenicies to prevent the drainage of surface water through the natural


                                         -6-
Case No. 3-13-18


depressions in his field into the Lash Ditch waterway. Seibert believed that this

“dam” along with the lack of connection of Stevens Road Ditch to the Lash Ditch

waterway improvements contributed the increased flooding of his fields.          In

response, Seibert drove his backhoe to the northern edge of his property and

knocked down the “dam” located in the Phenicies’ field just over the property line.

Seibert’s actions prompted the Phenicies to call the Sheriff and demand that legal

action against Seibert be taken. This narrative repeated itself several times as the

Phenicies rebuilt the “dam” and Seibert in turn knocked it down with his backhoe.

No charges were filed against Seibert, but the parties’ relationship continued to

further deteriorate.

       {¶11} In 2011, the Phenicies did not plant a crop on the southern parcels of

the Pfleiderer Farm. Nevertheless, when Seibert prepared to plant his fields, the

Phenicies turned on their pumps causing Seibert’s fields to flood. Seibert was

forced to wait a week until the fields dried before he could attempt to plant again.

Seibert accused the Phenicies of intentionally turning on their pumps to interfere

with his planting and delay his harvest. In response, Seibert called the Sheriff,

who attempted to resolve the dispute. After the pumps were turned on for a

second time preventing him from planting his crop, Seibert cut the underground




                                        -7-
Case No. 3-13-18


electric line to the pumping station, which ran across his property from Doug

Phenicie’s house.3

B. Procedural History

        {¶12} On March 26, 2008, Seibert along with Howard Von Stein and

Edward Von Stein, who also owned land in the watershed, filed a complaint

commencing this case, in case number 08-CV-0145, against Donald Phenicie and

E. Jane Phenicie, Trustee.               The complaint asserted claims stemming from

allegations that the Phenicies’ attempts to improve the drainage on the Pfleiderer

Farm overburdened the existing tile system and prevented the Plaintiffs from

utilizing the 919 Tile to drain their fields. The Phenicies filed an answer with

counterclaims alleging that Seibert’s actions of obstructing the air vents under

Stevens Road Ditch resulted in them losing access to the 919 Tile. Doug Phenicie

joined as a counterclaim-plaintiff asserting a claim against Seibert for the

$1,641.40 Seibert owed for the Lash Ditch improvement project.

        {¶13} On August 12, 2008, the Crawford County Commissioners informed

the parties that the County would begin construction on the 919 Tile to restore the

tile to its original design.




3
  The record indicates that when the parties were on better terms Seibert permitted the Phenicies to run an
electric line through his property so they could save on electricity expenses. Doug Phenicie’s house was
located near the northern property line between the Seibert and Phenicie farms. After Seibert severed the
electric line, the Phenicies placed an electricity meter near Stevens Road Ditch.

                                                   -8-
Case No. 3-13-18


        {¶14} On April 1, 2009, in case number 09-CV-0176, Seibert filed a

separate complaint against the Crawford County Commissioners requesting the

trial court enjoin the County from performing any maintenance work on the 919

Tile. Seibert alleged that the proposed maintenance work would obstruct the flow

of surface water run-off and result in the flooding of his property. The trial court

subsequently consolidated the case with case number 08-CV-0145.

        {¶15} On July 8, 2010, in case number 10-CV-0323, neighboring

landowners Ronald Von Stein and Eric Von Stein filed a complaint against Donald

Phenicie and E. Jane Phenicie asserting claims pertaining to the Phenicie’s

drainage improvements on the Pfleiderer Farm and the effects on the 919 Tile

which caused their fields to flood.           The Phenicies filed an answer and

counterclaims. The trial court consolidated the case with case number 08-CV-

0145.

        {¶16} On December 30, 2010, all claims and causes of actions involving

the Crawford County Commissioners were voluntarily dismissed by the parties

pursuant to Civ.R. 41(A).

        {¶17} On January 24, 2013, all the claims and causes of actions involving

Howard Von Stein, Edward Von Stein, Ronald Von Stein, and Eric Von Stein

were dismissed by stipulation of the parties. Accordingly, only the claims and

counterclaims of Seibert and the Phenicies remained. The following causes of


                                        -9-
Case No. 3-13-18


action were adjudicated at trial: (1) Seibert’s claims against the Phenicies for

breach of contract; trespass; appropriation; tortious interference, nuisance; and

punitive damages; and (2) the Phenicies counterclaims against Seibert for

nuisance; trespass; conversion; violation of R.C. 901.51; negligence per se;

easement by estoppel/prescriptive easement, breach of contract; unjust

enrichment; contribution/indemnification; and punitive damages.

      {¶18} On February 11, 2013, the case proceeded to a four-day bench trial

where the testimony of ten witnesses, including expert testimony regarding the

effectiveness of Stevens Road Ditch, and numerous exhibits were presented for the

trial court to consider. Testimony from several witnesses established that Seibert

and neighboring landowners dependent on the 919 Tile experienced increased

flooding after the Phenicies attempted to improve the drainage of the Pfleiderer

Farm in 2003.

      {¶19} During his testimony, Seibert acknowledged that the Phenicies were

free to tile their land to make it more productive. His primary contention was with

the manner in which the Phenicies chose to improve the drainage and the lack of

cooperation he felt they gave him. Regarding the agreement to construct Stevens

Road Ditch, Seibert testified that Don Phenicie approached him about creating a

waterway on the property line between the Seibert and Pfleiderer farms. Seibert

agreed to the project because he believed his fields would also benefit from the


                                       -10-
Case No. 3-13-18


increased drainage. At the time he entered into the agreement, Seibert understood

the waterway would be constructed in a west-east segment stretching eastward

from Stevens Road. He believed the waterway would then continue northeasterly

over the natural depressions in his field and eventually empty out into the Lash

Ditch waterway. He explained that this is the manner in which the surface water

had drained prior to the excavation of Stevens Road Ditch.

       {¶20} Seibert recalled that Don hired an excavator who completed the

project in two days. He testified that he was not able to observe the construction

because he was suffering from cancer at the time and had multiple medical

appointments each day. When Seibert was able to view the completed waterway

he was surprised by the design.

       {¶21} Specifically, Seibert testified that instead of the west-east waterway

flowing into the natural depressions in his field, the Phenicies constructed a north-

south segment dug entirely on his land which joined the west-east segment at a 90

degree angle. Seibert explained that this north-south segment actually diverted the

water to his higher ground. Seibert also disapproved of the fact that the north-

south segment was excavated over the existing air vents or “junction boxes”

connected to the 919 Tile and the Lash Tile, which he believed were not designed

to take in large volumes of water. Seibert maintained that this design was not part

of his discussions with Don. Seibert was also dismayed to discover that nearly all


                                        -11-
Case No. 3-13-18


the soil from the excavation was embanked on the side of the Pfleiderer Farm,

subjecting his field to increased flooding. Despite being dissatisfied with the

construction of the ditch, Seibert still paid half of the excavator’s bill.

         {¶22} Seibert testified that when the flooding worsened he approached Don

about his complaints regarding the ditch construction and failed to reach a

resolution with him. Seibert explained that he eventually purchased a dump truck

to haul 300 loads of dirt from a neighboring farm to embank his side of the ditch.

Seibert paid his son, Chris, to help with building the embankment which took

approximately 450 hours to complete.             Seibert also testified that after the

installation of Stevens Road Ditch he began to experience flooding in his

basement. Seibert explained that the increased pressure below the concrete caused

the basement walls to crack allowing water to seep in.

         {¶23} Seibert admitted that, in 2006 and 2007, he obstructed the air vents

which were converted into outlets for the water impounded by Stevens Road

Ditch.    Seibert reasoned that after the Lash Ditch improvement project was

complete there was no longer a need to divert surface water into the tile system.

He testified that he also believed the diverted surface water was overburdening his

tile and that he “had to do something.” (Tr. at 446). Seibert explained the reason

why he repeatedly knocked down the “dam” near the Lash Ditch waterway was

because he noticed that he did not lose as many acres of crops when the water was


                                          -12-
Case No. 3-13-18


allowed to follow over the “dam.” Seibert maintained that all of his actions were

done defensively in order to save his crops.

       {¶24} Seibert testified that he had proposed a solution to the drainage

problem to the Phenicies. Specifically, he stated that he was amenable to the

Phenicies installing a two-inch pump directly into the 919 Tile to more

expediently remove water from the Pfleiderer Farm without overburdening the

tile. He also suggested creating a surface water drain over the natural depressions

in his field to connect Stevens Road Ditch to the Lash Ditch waterway, thereby

allowing the water to bypass the air vents and prevent the overburdening of the

919 and Lash tiles. Seibert stated that he was willing to be solely responsible for

the expense of creating this surface drain. He also stated that even though the

excavation of this surface drain would result in him having to retile some areas of

his field, he was willing to incur the additional cost.

       {¶25} Seibert testified that he was also surprised to learn during the course

of this litigation that there was at least seven inches of fall gained through the

excavation of the Lash Ditch improvement project that could assist in carrying the

water away from his farm. Seibert believed that in such a low lying landscape

access to this amount of fall would significantly improve the drainage issues

experienced by several landowners in the southern part of the watershed.




                                         -13-
Case No. 3-13-18


       {¶26} Seibert presented evidence of the damages he claimed to have

suffered as a result of the Phenicies’ failure to provide an adequate outlet for the

increased amount of water they diverted into the existing tile system.            This

testimonial and demonstrative evidence, which included testimony from Seibert’s

son, Chris, and a real estate appraiser, was presented to establish Seibert’s yearly

crop loss from 2003 to 2011, the loss of value to his land, the expense he incurred

to create an embankment on his side of Stevens Road Ditch, and the damage to his

basement.

       {¶27} Seibert also presented the expert testimony of Patrick Gosser, who

gave an opinion regarding the effectiveness of Stevens Road Ditch installed by the

Phenicies. Gosser testified to the unusual design of Stevens Road Ditch and

commented that diverting that volume of water into the 919 Tile was not good for

the whole community. Gosser explained that the air vents of the 919 Tile and the

Lash Tile were not designed to take in the amount of overflow water being

diverted into them by Stevens Road Ditch and as a result of the excess water the

effectiveness of the tiles was being compromised.

       {¶28} Gosser also discussed the topographic make-up of the watershed and

noted that the Pfleiderer Farm is the lowest point and that Seibert’s property

running north is on a flat grade. Gosser stated that he observed in his survey of the

area that there is a slight difference in elevation on the Phenicies’ land north of the


                                         -14-
Case No. 3-13-18


property line with Seibert’s that was preventing the surface water from draining

off of Seibert’s field and flowing into the Lash Ditch waterway. He characterized

this extra depth as a “drop off” that appeared to be a result of someone cleaning

out the existing surface drain and not extending it out across Seibert’s property.

       {¶29} In order to remedy the drainage issues Gosser recommended creating

an open surface drain through the low portions of Seibert’s farm, connecting it to

the existing surface drain, and taking advantage of the seven inches of fall on the

Phenicies’ property. Gosser explained that the surface drain would be shallow

enough for Seibert to plant crops across it. Gosser also recommended blocking off

the north-south segment of Stevens Road Ditch, which diverts the water up to

Seibert’s higher ground, and pumping or draining the remaining water into an

existing tile.   Gosser explained that opening up this surface drain will help

alleviate the overburdened 919 Tile.       He also recommended modifying the

drainage pumps to slow the amount of water flowing into the 919 Tile to allow the

subsurface water to drain. Specifically, Gosser stated that there should be an

outlet from the systematic tile on the Pfleiderer Farm into the subsurface tile

system keeping the low flow water in the tile system without pumping it to the

surface. Gosser opined that his recommendation would provide a global solution

benefitting all the landowners in the watershed dependent on the 919 Tile.




                                        -15-
Case No. 3-13-18


       {¶30} Seibert also presented the testimony of Ron Von Stein, a neighboring

landowner with property in the watershed located to the south of the Pfleiderer

Farm. Ron testified that his fields have experienced increased flooding since the

Phenicies installed their drainage improvements on the Pfleiderer Farm.        He

explained that his fields are also dependent on the 919 Tile for drainage and that

the actions of the Phenicies on the Pfleiderer Farm have had a significant impact

on the ability of the water to flow north from his fields.

       {¶31} Ron recalled a conversation he had with Don Phenicie in 2006 after a

heavy rain caused standing water in his field. Ron related that Don showed him

the “dam” near the Seibert/Phenicie property line and implied that it was placed

there because Seibert refused to pay his portion of the Lash Ditch improvement

project to his son. Ron pleaded with Don and told him “[i]f you’re proving a point

to Herman[,] you’re killing me. * * * [Y]ou’re killing my crops to prove to

Herman that [he] didn’t pay your bill.” (Tr. at 626). Ron stated that Don then

took him to Stevens Road Ditch where Don used his backhoe to create an opening

in the embankment to allow the accumulated surface water from the Pfleiderer

Farm to drain into Stevens Road Ditch. Ron recalled that it took a week for the

water to drain from his fields.




                                         -16-
Case No. 3-13-18


       {¶32} Ron also testified that he believed that the actions the Phenicies took

to divert the water from the Pfleiderer Farm were unreasonable because the

Phenicies have gained a significant benefit to their land at a great expense to him.

       {¶33} Doug Phenicie testified that he owns a farm drainage and contracting

business. Doug verified that he is the counterclaim-plaintiff in this case suing for

payment from Seibert for his work on the Lash Ditch improvement project. Doug

recalled his involvement with the construction of Stevens Road Ditch—

specifically, that he operated the equipment and provided most of the labor. He

maintained that the only reason the ditch system did not work was because Seibert

blocked the outlets to the 919 Tile. He explained that most of the soil from the

ditch excavation was embanked on the side of the Pfleiderer Farm due to the fact

that two-thirds of the west-east segment was dug on the Phenicie side because they

were installing a pumping station which required an embankment. Doug recalled

Seibert’s complaints regarding the lack of embankment on his side and stated that

he tried to explain to Seibert that an embankment on his side was not

advantageous because it would trap the water on his property. He also stated that

the excavation of the north-south segment did not produce very much soil because

it was not dug as deep as the west-east segment. Doug disagreed with Seibert

regarding the intended use of the tile air vents and stated that they were “inlets”

designed to allow water into the tile. He explained the north-south waterway was


                                        -17-
Case No. 3-13-18


dug in that particular location because they did not want to cut off Seibert’s tile.

He also denied claims that the water diverted into Stevens Road Ditch

overburdened the 919 Tile.

         {¶34} Doug discussed his involvement with the Lash Ditch improvement

project. Doug described the condition of the waterway prior to him cleaning it

out—specifically, that there was 16-20 inches of sediment in many places. He

explained that when the landowners gathered to discuss the parameters of the

project, the original concept was to stop far north of the Seibert and Phenicie

farms offering no benefit to either party even though they were going to be

assessed for the project. Doug stated that when he bid on the job, he offered to

extend the project south to benefit the Seibert and Phenicie farms at no additional

cost which was one reason he was disappointed when Seibert refused to pay his

share.

         {¶35} Doug testified that during the course of the project they found seven

inches of fall. He acknowledged that this discovery of additional grade would

benefit the landowners in the watershed. Doug stated that the work required to

move the soil was not factored into his bid, but he moved it “out of [his] good

gestures.” (Tr. at 717). He admitted that the Lash Ditch waterway improvements

were not continued to Seibert’s property.         Specifically, he stated that his

“intentions were to take this all the way across. But at that time Mr. Seibert had


                                         -18-
Case No. 3-13-18


refused to pay his bill yet in the fall of that year, months had went by and his bill’s

not paid.” (Tr. at 722). As a result, the improved waterway stopped short of the

Seibert/Phenicie property line.

       {¶36} Doug also stated that in 2007 someone removed their steel grate

connection to the 919 Tile, which was later found in Seibert’s barn.             Doug

explained that since then they have had no outlet for the water on the Pfleiderer

Farm and that the only way to remove the water from the Pfleiderer Farm was to

turn on their pumps. He denied ever manipulating his pumps to have a detrimental

effect on his neighbors. He also refused to accept Seibert’s proposal for a new

waterway at the end of Stevens Road Ditch and installing two-inch pump directly

into the 919 Tile. Doug maintained that Stevens Road Ditch will work properly if

Seibert stopped interfering with the design.

       {¶37} Don Phenicie testified that he and Seibert agreed that Stevens Road

Ditch would be excavated entirely on the side of the Pfleiderer Farm. He recalled

that two-thirds of the ditch was already dug when Seibert decided he wanted an

embankment on his side. Don claimed that Seibert understood that the north-south

segment was part of the original agreement and that the ditch would be

constructed over the air vents, which would provide the outlets for the impounded

water in the ditch. Don recalled the Lash Ditch improvements and corroborated

Doug’s testimony that the original bid did not include clearing the waterway to the


                                         -19-
Case No. 3-13-18


Seibert/Phenicie line, but that they did the extra work at no additional charge for

the good of the community. He confirmed that an additional seven to eight inches

of fall was gained through the project. He stated that Seibert never approached

him about his proposal for an alternative waterway. He also denied intentionally

turning on his pumps to flood Seibert’s fields. However, he testified that had

Seibert not blocked his access to the tile, he would have probably approached him

about finishing the Lash Ditch project.

       {¶38} Don denied placing a “dam” near his property line with Seibert to

prevent the surface water drainage from Seibert’s farm. He described the structure

as a “diversion” to direct the surface water into the “junction box” located there to

keep the water from running onto his field. However, Don also recalled the

conversation he had with Ron Von Stein and admitted that he told Ron he placed

the “diversion” near the Seibert/Phenicie property line because Seibert refused to

pay his portion of the Lash Ditch project. He also demonstrated his unwillingness

to entertain Seibert’s proposal regarding an alternate waterway by maintaining that

the original design will work when the air vents are unblocked.

       {¶39} The Phenicies presented additional witness testimony regarding the

loss in value of their property since the drainage issues have not been resolved.

They also presented testimony to corroborate their position regarding the

effectiveness of Stevens Road Ditch. One witness, Art Brate, testified as an


                                          -20-
Case No. 3-13-18


expert. Brate reviewed the original plans for the 919 Tile and opined that the air

vents or “catch basins” were designed to take in surface water. He stated that the

design of Stevens Road Ditch, while perhaps not ideal, was nevertheless an

effective way of addressing the drainage issues and that Seibert blocking the

outlets has impeded the drainage of all the fields to the south and west of Stevens

Road Ditch. Brate further opined that Stevens Road Ditch should be connected to

the improved Lash Ditch surface drain to take advantage of the additional

elevation found north of the Seibert/Phenicie property line.                          He agreed with

Gosser’s opinion that creating a surface drain in the low areas in Seibert’s fields

would help adjoining landowners with the poor drainage.

        {¶40} On May 17, 2013, the trial court issued a decision on the matter. The

trial court found that the conduct of the Phenicies in diverting the surface water on

the Pfleiderer Farm was unreasonable. In a well-reasoned opinion, the trial court

concluded the following:

        This Court does find, from the evidence presented, that both the
        inaction and actions of the Phenicies, once it became apparent
        that the system was inadequate were unreasonable. The system
        simply did not work as well as the parties had hoped and needed
        to be greatly improved by the implementation of additional
        methods such as the new proposed surface drainage from
        Stevens Road to drop A.4 The refusal of the Phenicies to
        cooperate in additional means to obtain drainage was under the
        circumstances unreasonable. This fact is confirmed when it is


4
 The parties referred to the air vent or “catch basin” located near the Lash Ditch waterway and the northern
Seibert/Phenicie property line as “Drop A.”

                                                   -21-
Case No. 3-13-18


       considered that Seibert agreed to bear the majority of the cost of
       these improvements.

       Two things are clear to the Court from the trial of these issues,
       (1) there are some serious flooding issues occurring on the
       parties[’] farms, and (2) the parties each sincerely believe that
       their solutions are the correct ones. * * * It is, however, the facts
       and the law that must decide this case. The Court finds that the
       facts and law support [Seibert] and that [Seibert] has proven
       that the [Phenicies], although initially attempting to find and
       insure an adequate outlet, created an unreasonable situation as
       to [Seibert] by refusing to participate in additional ways of
       draining the water from the Stevens Road ditch.

       The Court therefore finds from the evidence presented that the
       current flooding of [Seibert’s] farmland has been increased by
       the conduct of the [Phenicies] and that the losses imposed upon
       [Seibert] are an unreasonable result of the [Phenicies’] attempts
       to improve the Pfleiderer farmland.

(Doc. No. 139 at 10).          The trial court awarded Seibert $200,000.00 in

compensatory damages for the harm he suffered as a result of the Phenicies

breaching their agreement to provide an adequate outlet for the increased water

and their tortious interference with Seibert’s use of his land resulting in several

years of flooding and crop loss. In addition, the trial court found Seibert was

entitled to $35,000.00 in punitive damages for the “Phenicies’ deliberate pumping

and flooding of [Seibert’s] fields at critical times.” (Id.)

       {¶41} The trial court further found that the excavation of Stevens Road

Ditch over the air vents of the 919 Tile was improper and ordered that the parties

“be permanently enjoined from introducing any artificially accumulated water


                                          -22-
Case No. 3-13-18


whether by ditch, waterway or other inducement, so that said tile may naturally

drain the land for which it was designed.” (Id. at 12). The trial court also ordered

that a new drainage outlet be excavated at the east end of Stevens Road Ditch over

Seibert’s low ground and be connected to the Lash Ditch waterway. The trial

court provided specific instructions to the parties regarding their responsibilities in

implementing this new drainage system. Finally, the trial court found in Doug

Phenicie’s favor on his counterclaim against Seibert for his work on the Lash

Ditch improvement project and awarded him $1,641.40.

       {¶42} Seibert subsequently filed a motion for prejudgment interest pursuant

to R.C. 1343.03(A) and requested prejudgment interest in the amount of

$51,442.36. The Phenicies’ filed a response opposing Seibert’s request. On

October 3, 2013, the trial court awarded Seibert $44,868.81 in prejudgment

interest.

       {¶43} The Phenicies filed this appeal, asserting the following seven

assignments of error.

                        ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT ERRED BY CONCLUDING THAT
       APPELLANTS  BREACHED  A   CONTRACT  WITH
       APPELLEES.




                                         -23-
Case No. 3-13-18


                   ASSIGNMENT OF ERROR NO. II

      THE TRIAL COURT ERRED BY CONCLUDING THAT
      APPELLANTS UNREASONABLY INTERFERED WITH THE
      FLOW OF SURFACE WATER.

                   ASSIGNMENT OF ERROR NO. III

      THE TRIAL COURT’S AWARD OF DAMAGES TO
      APPELLEES WAS NOT SUPPORTED BY SUFFICIENT
      CREDIBLE, COMPETENT EVIDENCE.

                   ASSIGNMENT OF ERROR NO. IV

      THERE WAS NOT SUFFICIENT CREDIBLE, COMPETENT
      EVIDENCE TO SUPPORT THE TRIAL COURT’S
      CONCLUSION THAT APPELLEES’ DAMAGES WERE
      CAUSED BY THE IMPROVEMENT OF APPELLANTS’
      PROPERTY IN 2003.

                   ASSIGNMENT OF ERROR NO. V

      THE   TRIAL  COURT    ERRED    BY   AWARDING
      PREJUDGMENT INTEREST IN FAVOR OF APPELLEES.

                   ASSIGNMENT OF ERROR NO. VI

      THE TRIAL COURT ERRED BY AWARDING PUNITIVE
      DAMAGES IN FAVOR OF APPELLEES

                   ASSIGNMENT OR ERROR NO. VII

      THE TRIAL COURT ERRED BY AWARDING INJUNCTIVE
      RELIEF THAT WILL DEPRIVE THE PHENICIES OF THE
      BENEFITS OF A PUBLIC WATERCOURSE AND
      PRECLUDE THE PHENICIES FROM INTRODUCING ANY
      WATER INTO THE TILE.




                               -24-
Case No. 3-13-18


         {¶44} Seibert filed a cross-appeal, asserting the following assignment of

error.

                   CROSS-ASSIGNMENT OF ERROR NO. I

         INADVERTENTLY OR BY MATHEMATICAL ERROR THE
         TRIAL  COURT   ERRED   IN   COMPUTING   THE
         PREJUDGMENT   INTEREST    DUE  THE    CROSS-
         APPELLANTS.

                       First and Second Assignments of Error

         {¶45} In their first and second assignments of error, the Phenicies argue

that the trial court erred in concluding that they breached a contract with Seibert

and that they unreasonably interfered with the flow of surface water. Specifically,

the Phenicies contend that Seibert failed to present sufficient evidence to support

the trial court finding in his favor on these claims.

         {¶46} Judgments supported by some competent, credible evidence going to

all the essential elements of the case will not be reversed by a reviewing court as

being against the manifest weight of the evidence. C.E. Morris Co. v. Foley

Constr. Co., 54 Ohio St. 2d 279, 280 (1978). “[W]hen reviewing a judgment under

a manifest-weight-of-the-evidence standard, a court has an obligation to presume

that the findings of the trier of fact are correct.” State v. Wilson, 113 Ohio St. 3d
382, 2007-Ohio-2202, ¶ 24. This presumption arises because the trial court is in

the best position “to view the witnesses and observe their demeanor, gestures and

voice inflections, and use these observations in weighing the credibility of the

                                         -25-
Case No. 3-13-18


proffered testimony.” Seasons Coal Co. v. City of Cleveland, 10 Ohio St. 3d 77, 80

(1984). Mere disagreement over the credibility of witnesses or evidence is not

sufficient reason to reverse a judgment. Id. at 81.

       {¶47} In its decision resolving the parties’ claims, the trial court noted that:

       All of the parties[’] claims against each other, with the exception
       of Counterclaim Plaintiff Doug Phenicie’s claim for payment for
       his work in improving the Lash Road ditch, stem from the need
       for increased drainage resulting from the Defendant[s]
       Phenicies’ decision to improve the productivity of newly
       acquired farmland to the south of Plaintiff Seibert.

(Doc. No. 139 at 2). The record supports the trial court’s observation that the

overarching issue in this case is the Phenicies’ diversion of the excess surface

water on Pfleiderer Farm. In addressing surface water disputes, Ohio has adopted

the reasonable-use rule which the Supreme Court of Ohio articulated as follows:

       [A] possessor of land is not unqualifiedly privileged to deal with
       surface water as he pleases, nor absolutely prohibited from
       interfering with the natural flow of surface waters to the
       detriment of others. Each possessor is legally privileged to make
       a reasonable use of his land, even though the flow of surface
       waters is altered thereby and causes some harm to others, and
       the possessor incurs liability only when his harmful interference
       with the flow of surface water is unreasonable.

McGlashan v. Spade Rockledge Terrace Condo Development Corp, 62 Ohio St. 2d
55, syllabus. “Under a rule of reasonableness, determined on a case-by-case basis,

the essence of liability is measured by principles of common-law negligence. The

pivotal issue is whether a condition on the premises represents a foreseeable and


                                         -26-
Case No. 3-13-18


unreasonable risk of harm.”     Ogle v. Kelly, 90 Ohio App. 3d 392, 396 (1st

Dist.1993) citing McGlashan at 61. The flow of surface water onto another’s

property is unreasonable if the gravity of the harm outweighs the utility of the

actor’s conduct or if the harm caused by the conduct is substantial and the

financial burden of compensating for this and other harms does not render

infeasible the continuation of the conduct.       See McGlashan at 61 citing

RESTATEMENT OF THE LAW 2D, TORTS (1979), Sections 822-831; see also, Chudzinski

v. Sylvania, 53 Ohio App. 2d 151, 158 (6th Dist.1976).

      {¶48} Here, the record establishes that several landowners, including

Seibert, who were dependent on the 919 Tile began to experience increased

flooding on their properties after the Phenicies installed their drainage

improvements on the Pfleiderer Farm. In determining whether the Phenicies were

reasonable in their actions altering the surface flow of water from the Pfleiderer

Farm, the trial court focused on the Phenicies’ conduct once it became apparent

that Stevens Road Ditch was not effective in handling the increased volume of

water diverted into the drainage system. The trial court acknowledged that the

Phenicies originally attempted to find an adequate outlet, but that the “system

simply did not work as well as the parties had hoped and needed to be greatly

improved by the implementation of additional methods such as the new proposed

surface drainage from Stevens Road to drop A.” (Doc. No. 139 at 9). The trial


                                      -27-
Case No. 3-13-18


court determined that the Phenicies’ actions became unreasonable when they

refused to modify their drainage improvements or to cooperate with Seibert and

adjoining landowners to devise alternative plans to obtain sufficient drainage in

the area.

       {¶49} The record demonstrates that one example of the Phenicies’

unreasonable conduct occurred when they intentionally deprived Seibert, and the

landowners dependent on the 919 Tile, from accessing the newly improved Lash

Ditch waterway and the additional seven inches of fall discovered during the

project. Rather that completing the project and then pursuing a civil action against

Seibert for his refusal to pay his share, the Phenicies essentially held the

landowners hostage as they continued their dispute with Seibert. Another example

noted by the trial court was the Phenicies’ refusal to entertain Seibert’s proposal of

an open surface drain on his property—a plan which both drainage experts

testified at trial was a reasonable solution. Notwithstanding this fact, the distain

for Seibert’s plan was evident in the Phenicies’ testimony at trial. In refusing to

cooperate with Seibert’s proposal, the Phenicies insisted that the system they

installed would work if Seibert had not blocked the outlets to the 919 Tile.

However, the record establishes that Seibert’s obstruction of the air vents occurred

in 2006 and 2007. Seibert and his son testified that the increased flooding of their

fields began in 2003 after the ditch was excavated.


                                        -28-
Case No. 3-13-18


       {¶50} We also acknowledge the Phenicies’ complaints attributing their

financial losses to Seibert’s actions after the installation of Stevens Road Ditch.

However, in rendering its decision on the parties’ claims, the trial court was

charged with weighing the credibility of the witnesses and assessing the merits of

the claims accordingly. The evidence in the record supports the trial court’s

findings that the Phenicies made several calculated decisions in their handling of

the surface water dispute with Seibert which had a detrimental effect on the

adjoining landowners in the watershed. The record further establishes that there

were reasonable alternatives to the Phenicies’ actions which may have avoided the

perpetuation of the drainage problem over several years and the attendant losses

incurred.

       {¶51} In addition, Seibert testified that his actions were done solely in

defense of his crops and he presented ample evidence to support his position.

Nevertheless, the Phenicies’ fail to acknowledge that when they undertook the

project to improve the drainage on the Pfleiderer Farm, including the diverting of

surface water into Stevens Road Ditch, they had a duty to act reasonably under the

circumstances. See Hiener v. Kelley, 4th Dist. Washington No. 98CA7, *6 (July

23, 1999)(finding as a matter of law that when a party undertakes a project to

divert the surface flow of water, that party owes a duty to act reasonably under the

circumstances).


                                       -29-
Case No. 3-13-18


       {¶52} Thus, the record supports the trial court’s findings that the Phenicies’

lack of accountability for the situation their drainage improvements created and

their unwillingness to participate in alternative ways to address the drainage

problem were unreasonable under the circumstances. Based on the foregoing, we

find the trial court’s conclusion that the Phenicies unreasonably interfered with the

surface flow of water was supported by some competent, credible evidence.

       {¶53} Next, we address the Phenicies’ claim that the trial court erred in

concluding they breached a contract with Seibert. Specifically, the Phenicies

claim that the trial court erred in determining that an enforceable oral contract

existed between the parties and that the Phenicies “warranted and indemnified” the

success of the drainage project.     Alternatively, the Phenicies argue that if a

contract did exist then Seibert is precluded from prevailing on a breach of contract

claim under the doctrines of consent, waiver, and estoppel.

       {¶54} The “[t]erms of an oral contract may be determined from ‘words,

deeds, acts, and silence of the parties.’ ” Kostelnik v. Helper, 96 Ohio St. 3d 1, 3,

2002-Ohio-2985, ¶ 15 quoting Rutledge v. Hoffman, 81 Ohio App. 85, (12th Dist.

1947), paragraph one of the syllabus. An oral agreement is enforceable when the

terms of the agreement are sufficiently particular. Kostelnik at ¶ 15. Complete

clarity in every term of the agreement is unnecessary because all agreements have

some degree of indefiniteness and uncertainty. See Kostelnik at ¶ 17; see also


                                        -30-
Case No. 3-13-18


Rutledge at 86 (“[S]eldom, if ever, does the evidence in proof of an oral contract

present its terms in the exact words of offer and acceptance found in formal

written contracts. And no such precision is required.”). Instead, the goal in

enforcing oral contracts is simply to hold people to the promises they make.

Kostelnik at ¶ 17.

       {¶55} “Upon appellate review, the existence of a contract raises a mixed

question of fact and law. We accept the facts found by the trial court on some

competent, credible evidence, but freely review application of the law to the

facts.” McSweeney v. Jackson, 117 Ohio App. 3d 623, 632, (4th Dist. 1996). “A

reviewing court should be guided by a presumption that the findings of a trial

court are correct, since the trial judge is best able to view the witnesses and

observe their demeanor, gestures and voice inflections, and use their observations

in weighing credibility of the proffered testimony.” Id.

       {¶56} At the outset, we note that it appears disingenuous for the Phenicies

to argue on appeal that no enforceable contract regarding the construction of

Stevens Road Ditch existed between the parties. The evidence at trial clearly

establishes that both parties testified that they orally agreed to create a west-east

surface waterway between their properties, that the Phenicies would handle the

excavation, that the parties would split the cost equally, and that both parties

indeed did pay for their share of the project. Thus, the record demonstrates that


                                        -31-
Case No. 3-13-18


when distilled to its most basic form the parties’ agreement was comprised of

promises made, an exchange of consideration, and certainty as to the essential

terms. In light of these facts, we find that the greater amount of credible evidence

establishes that an enforceable oral contract existed between the parties to

construct Stevens Road Ditch.

       {¶57} The Phenicies also contend that they never “warranted the

effectiveness of the drainage system or agreed to indemnify Mr. Seibert for any

losses occasioned by the systems’ ineffectiveness.” (Appt. Brief at 8). In making

this argument, the Phenicies overlook the fact that ensuring an adequate outlet was

created for the impounded water in Stevens Road Ditch was a fundamental

component of the agreement, which involved diverting the flow of surface water.

In its decision, the trial court specifically identified that the “failure of the

Defendants Phenicie to provide for an adequate outlet when they tiled 132 [sic]

acres of primarily wetland, so that it has flooded the dominant Seibert farm, was a

breach of the Phenicie/Seibert drainage agreement.” (Doc. No. 139 at 11).

       {¶58} Moreover, we find the Phenicies’ arguments challenging the trial

court’s decision on the basis of the doctrines of consent, waiver, and estoppel to be

unpersuasive given the evidence of the parties’ conduct in the record.

Accordingly, we conclude that the trial court’s decision finding in Seibert’s favor

on his breach of contract claim was not against the manifest weight of the


                                        -32-
Case No. 3-13-18


evidence. The Phenicies’ first and second assignments of error are therefore

overruled.

                          Third and Fourth Assignments of Error

       {¶59} In their third and fourth assignments of error, the Phenicies challenge

the trial court’s award of compensatory damages to Seibert. Specifically, the

Phenicies assert that Seibert failed to present sufficient evidence of his lost profits

due to the crop damage he claimed to have suffered as a result of the increased

flooding of his fields.

       {¶60} An appellate court may not reverse the trial court’s decision

determining damages absent an abuse of discretion. Kaufman v. Byers, 159 Ohio

App.3d 238, 2004-Ohio-6346, ¶ 37 (11th Dist.). An abuse of discretion is defined

as unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219 (1983). In addition, an appellate court presumes the trier of fact’s

findings of fact are correct, which means evidence susceptible to more than one

interpretation must be construed in a manner consistent with the trial court’s

judgment. Gerijo, Inc. v. Fairfield, 70 Ohio St. 3d 223, 226 (1994).

       {¶61} Evidence of lost profits must be presented with supporting

information regarding how the profits were calculated based on facts available or

in evidence. Endersby v. Schneppe, 73 Ohio App. 3d 212, 216–217 (3d Dist.

1991). Both the existence of the loss and the dollar amount of the loss must be


                                          -33-
Case No. 3-13-18


proven to a reasonable certainty. Gahanna v. Eastgate Properties, Inc., 36 Ohio

St.3d 65 (1988), syllabus.      “Although lost profits need not be proven with

mathematical precision, they must be capable of measurement based upon known

reliable factors without undue speculation.” McNulty v. PLS Acquisition Corp.,

8th Dist. Cuyahoga No. 79025, 2002-Ohio-7220, ¶ 87, fn. 14. The issues of the

existence of lost profits and the actual amount of the lost profits are factual issues

for the trier of fact. WRG Servs., Inc. v. Eilers, 11th Dist. Lake No.2008–L–057,

2008–Ohio–5854, ¶ 44.

       {¶62} The trial court awarded Seibert $200,000.00 in compensatory

damages for his breach of contract and tortious interference claims.           Seibert

presented evidence at trial that he suffered $177,539.06 in damages for crop losses

during the years of 2003 to 2011, $13,198 in damages for the cost to repair his

basement, and $10,800 in damages for the expenses he incurred in embanking his

side of Stevens Road Ditch. These damages totaled $201,537.06. On appeal, the

Phenicies maintain that Seibert failed to prove his lost profits to a reasonable

certainty and argue the trial court’s award was not supported by the evidence.

       {¶63} At trial, Seibert provided extensive testimony regarding his crop

losses. Specifically, he testified that he consistently lost 38 acres of crops from

2003 to 2011. Seibert explained that the 38 acres which were affected are located

in the same low lying areas in his fields. Seibert testified that he obtained certified


                                         -34-
Case No. 3-13-18


records from the Farm Service Agency to verify the total number of acres he

planted and the type of crop he planted in those acres each year. Seibert testified

that he then compiled the delivery slips that he received from the local grain

elevator confirming the number of bushels he delivered each year.           Seibert

explained that he used the weighted price for the date of delivery to determine the

price per bushel. Seibert stated that he knew the price per bushel on the date prior

to delivering the grain and verified the price for the delivery dates with

commodities clerk at the grain elevator. Seibert used this information to compute

his crop loss for the affected 38 acres each year from 2003 to 2011, which totaled

$177,539.06. In support of his testimony, Seibert submitted as exhibits copies of

the records from the Farm Service Agency, the delivery slips from the grain

elevator, and his tabulation showing his yearly crop loss.

       {¶64} We note that the Phenicies complaints regarding the trial court’s

damage award focus on the credibility of Seibert’s testimony. As previously

noted, credibility is a matter primarily for the trier of fact as it is in the best

position to judge the credibility of witnesses and the weight given to the evidence.

Moreover, the Phenicies did not present any evidence at trial to refute Seibert’s

computation of his yearly crop losses. As such, we do not find that the trial court

abused its discretion in determining that Seibert proved his lost profits to a

reasonable certainty.


                                        -35-
Case No. 3-13-18


      {¶65} The Phenicies also claim the trial court erred in concluding that

Seibert’s damages were caused by the Phenicies systematically tiling the

Pfleiderer Farm and installing a pumping station at Stevens Road Ditch.

Specifically, the Phenicies contend that Seibert’s testimony was insufficient to

establish the causation of his damages and that expert testimony was required to

prove the causal link between the Phenicies drainage improvements and the

increased flooding on Seibert’s farm. The Phenicies cite State ex rel. Post v.

Speck, 3rd Dist. Mercer No. 10-2006-001, 2006-Ohio-6339 as the only authority

to support this contention. Notably, Post is an eminent domain case which clearly

presents different issues with regard to the assessment of damages that are not

implicated by the facts of the instant case. Consequently, we find no error in the

trial court’s reliance on Seibert’s or any other lay witness’ testimony to establish

the causation of his damages.       Nor do we find the trial court’s award of

compensatory damages to be against the manifest weight of the evidence.

Accordingly, the Phenicies’ third and fourth assignments of error are overruled.

                            Sixth Assignment of Error

      {¶66} In their sixth assignment of error, the Phenicies assert that the trial

court erred in awarding punitive damages to Seibert. Specifically, the Phenicies

contend that they did not engage in any malicious conduct to warrant the award of

punitive damages.


                                       -36-
Case No. 3-13-18


       {¶67} The decision whether to award punitive damages is within the trial

court’s discretion and, absent an abuse of discretion, the court’s ruling will be

upheld. Kemp v. Kemp, 161 Ohio App. 3d 671, 682 2005-Ohio-3120 (5th Dist.).

“Punitive damages are awarded as punishment for causing compensable harm and

as a deterrent against similar action in the future.” Niskanen v. Giant Eagle, Inc.,

122 Ohio St. 3d 486, 2009-Ohio-3626, ¶ 13. Punitive damages may be awarded if

the defendant’s actions or omissions “demonstrate malice or aggravated or

egregious fraud.” R.C. 2315.21(C)(1). The malice necessary for purposes of an

award of punitive damages has been defined as “(1) that state of mind under which

a person’s conduct is characterized by hatred, ill will or a spirit of revenge, or (2) a

conscious disregard for the rights and safety of other persons that has a great

probability of causing substantial harm.” Preston v. Murty, 32 Ohio St. 3d 334,

(1987), syllabus. Because an individual is unlikely to admit to acting with malice,

a finding of malice may be inferred from conduct and surrounding circumstances.

Villella v. Waikem Motors, Inc., 45 Ohio St. 3d 36, 37(1989).

       {¶68} In its decision, the trial court awarded Seibert punitive damages in

the amount of $35,000.00 for the Phenicies’ “intentional pumping of water into

Stevens Road ditch which then overflowed [the] same and flooded the Seibert

farm.” (Doc. No. 139 at 12). The trial court found that Seibert established at trial

that some of his damages were “the direct result of Defendant[s] Phenicies’


                                         -37-
Case No. 3-13-18


deliberate pumping and flooding of Plaintiff’s fields at critical times” and noted

that such conduct is the type for which punitive damages may be imposed. (Id. at

10). In setting forth its award, the trial court specifically stated that the punitive

damages were imposed “to deter said Defendants from similar misconduct in the

future.” (Id. at 12).

         {¶69} On appeal, the Phenicies contend the trial court’s award of punitive

damages is erroneous because it failed to make a specific finding that their

conduct was malicious. However, the Phenicies have provided no authority for

their contention that the lack of a specific finding somehow invalidates the trial

court’s punitive damages award in this instance. Nevertheless, the trial court’s

decision clearly indicates that it properly considered the criteria for awarding

punitive damages. Moreover, the record supports a finding of malice to justify the

award.

         {¶70} The Phenicies also argue that the trial court erred in awarding

punitive damages because Seibert failed to prove that the intentional pumping

caused him “distinct, compensable harm.”         In support of this argument the

Phenicies cite Niskanen v. Giant Eagle, Inc., 122 Ohio St. 3d 486, 2009-Ohio-

3626, in which the Supreme Court of Ohio considered whether punitive damages

are available in negligence cases when compensatory damages are not awarded.

See Niskanen at ¶ 12, citing R.C. 2315.21(C)(1) and (2) (stating that “[p]ursuant to


                                        -38-
Case No. 3-13-18


statute, a plaintiff must be awarded some measure of compensatory damages to

receive punitive damages.”). Here, the trial court awarded Seibert compensatory

damages based in part on his intentional tort claim that the Phenicies tortuously

interfered with his property rights. In addition, Seibert testified to the time and

expense the Phenicies’ intentional pumping cost him during crucial planting times.

Accordingly, we find the Phenicies’ arguments regarding the trial court’s award of

punitive damages to be without merit and overrule their assignment of error.

                           Seventh Assignment of Error

       {¶71} In their seventh assignment of error, the Phenicies claim the trial

court erred in ordering injunctive relief that permanently enjoined the parties

“from introducing into the Pfleiderer Maintenance Tile 919 any artificially

accumulated water whether by ditch, waterway or otherwise, so that said tile may

naturally drain the land for which is [sic] was designed.” (Doc. No. 140 at 2).

Specifically, the Phenicies maintain that the trial court’s order is contrary to the

testimony at trial. The Phenicies also argue that the injunctive relief deprives them

of the use of the 919 Tile and certain easements they claimed they have acquired

across the Seibert Farm.

       {¶72} At outset, we note that a substantial amount of the evidence

presented at trial supports the trial court’s order for injunctive relief. Therefore,

we are not persuaded by the Phenicies’ argument in this regard.           Next, the


                                        -39-
Case No. 3-13-18


Phenicies raise two arguments on appeal asserting that the trial court’s order will

deprive them of their property rights: (1) they claim that the order will prevent

them from gaining any benefit from the 919 Tile, which they maintain is a public

watercourse pursuant to R.C. 6131.59; and (2) they contend that the order will

inhibit their access to certain drainage improvements located on Seibert’s property

which they assert they have a vested right to by virtue of an easement by estoppel.

      {¶73} The record demonstrates that the Phenicies failed to raise in the trial

court their specific argument regarding the 919 Tile being a public watercourse

under R.C. 6131.59. Thus, we will not address this issue on appeal.

      {¶74} The Phenicies asserted that they acquired an easement by estoppel to

use the 919 Tile and the Lash Tile, both of which are located across Seibert’s

farm. The Phenicies requested the trial court to declare their entitlement to this

easement and order that it be recorded as a vested property right with the County

Recorder. Notably, the trial court did not grant the Phenicies’ request for this

relief in its judgment. Nevertheless, the Phenicies maintain on appeal that they

possess an easement by estoppel to continue using the subsurface tiles and other

drainage improvements located on Seibert’s farm.

      {¶75} An easement may be created by estoppel when the “owner of land,

without objection, permits another to expend money in reliance upon a supposed

easement, when in justice and equity the former ought to have disclaimed his


                                       -40-
Case No. 3-13-18


conflicting rights,” in which case, the “owner is estopped to deny the easement.”

Monroe Bowling Lanes v. Woodsfield Livestock Sales, 17 Ohio App. 2d 146, 151

(7th Dist. 1969). In order for a party to establish that he has an easement by

estoppel, he must show: (1) the landowner made a misrepresentation or

fraudulently failed to speak; and (2) reasonable detrimental reliance. Maloney v.

Patterson, 63 Ohio App. 3d 405, 410 (1989). Therefore, an easement by estoppel

“cannot be claimed by one who has not been misled or caused in any way to

change his position to his prejudice.” Monroe Bowling Lanes at 149.

      {¶76} The Phenicies assert that they when they expended over $100,000.00

to improve the drainage on the Pfleiderer Farm they relied on their agreement with

Seibert to use Stevens Road Ditch and the subsurface tiles located on Seibert’s

farm. The Phenicies appear to insinuate that they would not have invested in the

Pfleiderer Farm drainage improvements if Seibert had refused to enter into an

agreement with them regarding the Stevens Road Ditch system.

      {¶77} However, the Phenicies fail to direct this Court to any evidence that

they systematically tiled the Pfleiderer Farm only after reaching their agreement

with Seibert. Rather, the record suggests that the Phenicies embarked on their

drainage improvements prior to any conversations with Seibert regarding Stevens

Road Ditch. Moreover, Seibert testified that Don Phenicie gave him an ultimatum

when the ditch discussions initially began. Specifically, Seibert recalled Don


                                      -41-
Case No. 3-13-18


telling him “if you don’t help me do it, I’ll just run it across you.” (Tr. at 269).

Seibert estimated that approximately a week later Don approached him with a

proposal to excavate Stevens Road Ditch. Thus, the record simply fails to support

the Phenicies’ contention that they have been misled by Seibert or have been

caused in any way to change their position to their prejudice in order to establish

the existence of an easement by estoppel. Accordingly, we find no merit in the

Phenicies’ argument that the trial court’s order interferes with their vested

property rights and their seventh assignment of error is overruled.

                             Fifth Assignment of Error

       {¶78} In their fifth assignment of error, the Phenicies argue that the trial

court erred in awarding Seibert $44,868.81 in prejudgment interest under R.C.

1343.03(A).    Specifically, the Phenicies assert that the award was improper

because Seibert’s claim for breach of contract did not involve a contract for the

payment of money, which they contend is a prerequisite for R.C. 1343.03(A).

       {¶79} The record reflects that Seibert initially filed a motion for

prejudgment interest under R.C. 1343.03(C), the statutory provision related to tort

actions, but later filed a motion for leave to amend his request for prejudgment

interest pursuant to R.C. 1343.03(A), which governs contract claims. The trial

court granted Seibert’s motion for leave, over opposition from the Phenicies, and

allowed him to pursue his request for prejudgment interest under R.C. 1343.03(A).


                                        -42-
Case No. 3-13-18


       A trial court’s authority to award prejudgment interest on a breach of

contract claim is governed by R.C. 1343.03(A), which provides that a creditor is

entitled to interest at the statutory rate “when money becomes due and payable

upon any bond, bill, note, or other instrument of writing, upon any book account,

upon any settlement between parties, upon all verbal contracts entered into, and

upon all judgments, decrees, and orders of any judicial tribunal for the payment of

money arising out of tortious conduct or a contract or other transaction * * *.”

       {¶80} The Supreme Court of Ohio has stated that “the award of

prejudgment interest is compensation to the plaintiff for the period of time

between the accrual of the claim and judgment, regardless of whether the

judgment is based on a claim which was liquidated or unliquidated and even if the

sum due was not capable of ascertainment until determined by the court.” Royal

Elec. Constr. Corp. v. Ohio State Univ., 73 Ohio St. 3d 110, 117 (1995). “[O]nce a

party has a judgment for an underlying contract claim, * * * he is entitled to

interest [pursuant to R.C. 1343.03(A)] as a matter of law.” Dwyer Elec., Inc. v.

Confederated Builders, Inc., 3d Dist. No. Crawford No. 3-98-18, *2 (Oct. 29,

1998); see also Hance v. Allstate Ins. Co., 12th Dist. Clermont No. CA2008-10-

094, 2009-Ohio-2809; Bank of Marietta v. L.C. Ltd. (Dec. 28, 1999), 10th Dist.

Franklin No. 99AP–304.




                                        -43-
Case No. 3-13-18


       {¶81} On appeal, the Phenicies argue that the trial court’s award of

prejudgment interest was inappropriate because R.C. 1343.03(A) limits

prejudgment interest to those contracts that provide for a payment of money that

the breaching party failed to pay. In making this argument, the Phenicies rely on

the case of RPM, Inc. v. Oatey Co., Medina App. Nos. 3282-M, 3289-M, 2005-

Ohio-1280, in which a divided court held that “there must in fact be a debt due

under the terms of the contract for the prejudgment provision of R.C. 1343.03(A)

to apply.” Id. at ¶ 67. However, several other courts have refused to follow the

majority opinion in RPM finding that it is based on an erroneous interpretation of

the Supreme Court of Ohio’s controlling decision in Royal Electric, which upheld

an award of prejudgment interest on damages other than for a specific debt due.

Royal Electric at 117; see, e.g., W.O.M., Ltd. v. Willys-Overland Motors, Inc., 6th

Dist. No. L-05-1201, 2006-Ohio-6997; Tharo Systems, Inc. v. Cab Produkttechnik

GMBH & Co. KG, 196 Fed.Appx. 366, 377-78 (6th Cir.2006). In this specific

instance, we decline to adopt the Phenicies’ position that R.C. 1343.03(A) limits

an award of prejudgment interest only to contracts involving the payment of

money absent any compelling authority to support this proposition.

       {¶82} Moreover, the Supreme Court of Ohio has articulated the public

policy reasons behind the award of interest in stating that:

       Any statute awarding interest has the * * * purpose of
       compensating a plaintiff for the defendant’s use of money which

                                        -44-
Case No. 3-13-18


      rightfully belonged to the plaintiff. Therefore, the entitlement to
      interest, whether it be prejudgment interest, postjudgment
      interest, or postsettlement interest, is allowed, not only on
      account of the loss which a creditor may be supposed to have
      sustained by being deprived of the use of his money, but on
      account of the gain being made from its use by the debtor.

Hartmann v. Duffey, 95 Ohio St. 3d 456, 2002-Ohio-2486, ¶ 12. (Emphasis sic)

(Internal citations omitted). Under these circumstances, we do not find that the

trial court abused its discretion in awarding Seibert prejudgment interest pursuant

to R.C. 1343.03(A). Accordingly, the Phenicies’ fifth assignment of error is

overruled.

                           Cross-Assignment of Error

      {¶83} In his cross-assignment of error, Seibert argues that the trial court

erred in calculating the amount of prejudgment interest in its award. Seibert

requested an award of $51,442.36 based upon the damages he sustained resulting

in crop loss, embankment construction, and “prorated damage” to his basement

from May 7, 2003 to the date of the trial court’s judgment on May 17, 2013.

Seibert provided a detailed computation in support of his motion. Upon its review

of Seibert’s request, the trial court determined an award of $44,868.81 to be

appropriate. On appeal, Seibert is seeking an order from this Court remanding the

case to the trial court to impose the amount of prejudgment interest he originally

requested.



                                       -45-
Case No. 3-13-18


       {¶84} We note that “although the right to prejudgment interest on a contract

claim is a matter of law, pursuant to R.C. 1343.03(A), the amount awarded is

based on the trial court’s factual determinations of the accrual date of the

plaintiff’s claim and the applicable interest rate.” Gates v. Praul, 10th Dist.

Franklin No. 10AP-784, 2011-Ohio-6230, ¶ 61. “Courts of appeals review such

factual determinations under an abuse of discretion standard.” Zunshine v. Cott,

10th Dist. Franklin No. 06AP–868, 2007–Ohio–1475, ¶ 26, citing Dwyer Elec.,

Inc. v. Confederated Builders, Inc., 3d Dist. Crawford No. 3–98–18 at * 2. An

abuse of discretion suggests the trial court’s decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶85} Here, the trial court rejected Seibert’s calculation of prejudgment

interest which included “prorated damages” to his basement.              The record

demonstrates that Seibert received an estimate for his basement repairs, but had

yet to claim any specific out-of-pocket expense for the damage. Seibert also

generally disputes the trial court’s methodology in deriving the amount of

prejudgment interest, but fails to convincingly demonstrate the trial court’s

calculation to be an abuse of discretion. Accordingly, we are not persuaded by

Seibert’s arguments regarding the trial court’s award of prejudgment interest and

overrule his cross-assignment of error.




                                          -46-
Case No. 3-13-18


       {¶86} Based on the foregoing, the assignments and cross-assignment of

error are all overruled and the judgments of the Crawford County Court of

Common Pleas are affirmed.

                                                        Judgments Affirmed

WILLAMOWSKI, P.J. and PRESTON, J., concur.

/jlr




                                    -47-